Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 15, 2019

                                      No. 04-19-00434-CV

             IN THE INTEREST OF N.A.T, D.T., S. T., B.L.W., CHILDREN,

                From the 218th Judicial District Court, Atascosa County, Texas
                              Trial Court No. 18-08-0730-CVA
                                Bob Brendel, Judge Presiding


                                         ORDER
        Appellant’s attorney has filed a motion seeking access to a portion of the record that is
sealed. The motion is GRANTED. The clerk of the court is instructed to provide a copy of the
sealed record to appellant’s attorney and to appellee’s attorney on CD-ROM. All parties and
their attorneys are ORDERED not to share the contents of the sealed record with any person
except to the extent necessary to prepare their respective briefs.

         In the event appellant or appellee reference the sealed record in their respective briefs,
they are ORDERED to (1) file their respective briefs in paper form only, (2) with a cover
letter informing the Clerk of this court that the brief references the sealed record. See TEX. R.
APP. P. 9.2(c)(3) (exception to electronic filing for documents under seal).



                                                     _________________________________
                                                     Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of July, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court